UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF Date of report (Date of earliest event reported): August 25, 2008 Sydys Corporation (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 000-51727 98-0418961 (Commission File Number) (IRS Employer Identification No.) 7 Orchard Lane, Lebanon, NJ (Address of Principal Executive Offices) (Zip Code) (908) 236-9885 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 25, 2008, Sydys Corporation (the “Company”, “we”, or “us”) accepted the resignation of Darren Breitkreuz and Alan Stier as directors of the Company, effective immediately.In consideration of their service as directors of the Company, on August 25, 2008, we issued to each of Messrs. Breitkreuz and Stier 25,000 shares of our common stock. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sydys Corporation Date:September 17, 2008 By: /s/Kenneth J. Koock Kenneth J. Koock Chief Executive Officer
